                 Case 3:21-cv-05079-BJR Document 13 Filed 04/22/21 Page 1 of 1




 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
     GARY STOVER, an individual,
10                                                       NO. 3:21-cv-05079-BJR
                                   Plaintiff,
11      v.                                               ORDER OF DISMISSAL WITHOUT
                                                         PREJUDICE
12 STATE OF WASHINGTON, by and through
   WASHINGTON STATE DEPARTMENT OF
13 HEALTH,

14                      Defendant.

15
             Based on the stipulation of the parties (Dkt. No. 12), the Court ORDERS that all of
16
     Plaintiff’s claims against Defendant Washington State Department of Health are dismissed
17
     without prejudice and without assessment by the Court of costs or attorneys’ fees to any party.
18
     The Court further orders that Defendant’s pending Motion to Dismiss Plaintiff’s Complaint
19
     Under Rule 12(b)(6) (Dkt. No. 4) is stricken.
20
             Dated: April 22, 2021
21

22                                                       A
                                                         Barbara Jacobs Rothstein
23
                                                         U.S. District Court Judge
24

25

26

27

28
     ORDER - 1
29

30
